Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-18-00868-CV

                                Clifford Reed LEONARD,
                                         Appellant

                                            v.

                                  Prunella LEONARD,
                                        Appellee

                From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CI16519
                     Honorable Solomon Casseb, III, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. It is ORDERED that appellee recover her costs of appeal from
appellant.

      SIGNED January 30, 2019.


                                             _________________________________
                                             Sandee Bryan Marion, Chief Justice